Citation Nr: 0032595	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently assigned a 10 percent evaluation.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a bilateral thigh 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought.  The veteran 
filed timely appeals, and the case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  

The issues involving entitlement to service connection on a 
secondary basis will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue of entitlement to an evaluation in 
excess of 10 percent for the veteran's bilateral pes planus 
has been identified and obtained by the RO.  

2.  The veteran's bilateral pes planus is objectively shown 
to be productive of not more than mild symptoms including 
some tenderness on palpation and complaints of pain on use.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his service-connected 
bilateral pes planus is more severe than reflected by the 
currently assigned 10 percent disability evaluation.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue involving 
an increased rating has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, records of treatment following service, reports of 
VA rating examinations, and personal statements made by the 
veteran in support of his claim.  The Board has not been made 
aware of any additional relevant evidence which is available 
in connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See Veterans Claims Assistance Act of 
2000; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher schedular evaluation in certain 
cases in which functional loss due to pain is demonstrated.  

Historically, service connection for bilateral pes planus was 
granted by an October 1965 rating decision.  A 10 percent 
evaluation was assigned, effective from June 28, 1965.  In 
December 1998, the veteran filed a claim for an increased 
rating for his bilateral pes planus.  By a February 1999 
rating decision, the veteran's claim for an increased rating 
was denied, and this appeal followed.  

The veteran underwent a VA rating examination in February 
1999.  The report of that examination shows that the veteran 
complained of experiencing soreness and aching in his feet of 
long duration.  The veteran stated that his treatment 
consisted of various forms of arch supports.  The veteran 
reported that he was recently retired from a job which 
required a significant amount of standing, and indicated that 
his symptoms had improved somewhat.  On examination, the 
veteran had mild pes planus on the right foot.  The plantar 
fascia was minimally tender, and the posterior tibialis 
tendon was nontender.  The veteran could stand on his toes 
with good varus during heel rises.  He had 5/5 strength of 
the resisted inversion and resisted eversion.  There was mild 
pes planus in the left foot also.  The veteran had moderate 
tenderness to palpation along the mid aspect of the plantar 
fascia.  The insertion was minimally tender, and the 
posterior tibialis tendon was nontender.  The veteran had 
5/5-muscle strength of resisted eversion and inversion.  
Observation of the gait disclosed smooth heel to toe 
ambulation with mild bilateral pes planus.  X-rays of the 
feet disclosed mild pes planus.  There was very minimal 
uncovering of the talar heads of both feet, and no 
significant arthritis was noted, other than some degenerative 
changes of the first metacarpophalangeal joint.  The examiner 
concluded with a diagnosis of mild bilateral pes planus, 
causing mild sensation which was successfully treated with 
special shoes or arch supports and intermittent foot soaking.  

In support of his claim for an increased rating, the veteran 
submitted a letter from a treating physician, T. A. Correll, 
M.D., dated in January 2000.  According to Dr. Correll, he 
had treated the veteran since 1986.  He stated that the 
veteran related a history of pes planus since service, and 
that the veteran reported to him that he had developed 
swelling resulting from the pes planus.  Dr. Correll stated 
that the veteran had informed him that he was troubled by 
continuous bilateral foot and ankle pain, which was 
aggravated by standing on hard surfaces as he had done while 
he was employed by a tractor manufacturing company.  
According to Dr. Correll, the veteran's pain was relieved 
when he sat down and elevated his feet.  On examination, Dr. 
Correll stated that the veteran had bilateral pes planus.  
However, Dr. Correll did not offer any elaboration as to the 
severity of the veteran's bilateral pes planus.  

Pes planus is evaluated at 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2000).  Under that diagnostic code, a noncompensable 
evaluation is contemplated for mild bilateral flat foot with 
symptoms which are relieved by built-up shoes or arch 
supports.  A 10 percent evaluation is contemplated where 
there is moderate bilateral pes planus where the weight-
bearing line is over or medial to the great toe, inward 
bowing of the tendo achillis, and where there is pain on 
manipulation and use of the feet.  For assignment of a 30 
percent evaluation, there must be bilateral severe pes planus 
with objective evidence of a marked deformity (pronation, 
abduction, etc.), pain on manipulation, and accentuated use, 
indication of swelling on use, and characteristic 
callosities.  Assignment of a 50 percent evaluation, the 
highest rating available under Diagnostic Code 5276, is 
warranted for pronounced symptomatology with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes and appliances.  Id.  

The Board has evaluated the foregoing, and concludes that the 
currently assigned 10 percent evaluation for the veteran's 
bilateral pes planus is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher disability rating under any other diagnostic code.  
The Board recognizes that after being informed of the 
relevant rating criteria, the veteran alleged that he 
experienced chronic severe pain in his feet which was not 
relieved by arch supports, and that he experienced chronic 
swelling in both feet which was only relieved by frequent 
rest.  However, the objective medical evidence fails to 
disclose an overall disability picture to the degree of 
severity as alleged by the veteran.  

The veteran has objectively been found to have mild pes 
planus productive of some tenderness on palpation, and which 
has improved since he retired from John Deere.  The veteran 
has complained of experiencing pain on use of his feet, and 
even allowing for an increased rating based on functional 
limitation due to pain, his overall disability picture with 
respect to his feet warrants assignment of not more than a 10 
percent evaluation.  See generally, 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  In that regard, the Board observes that under 
the criteria for assignment of a 10 percent rating, pain on 
use and manipulation of the feet is a component of that 
evaluative criteria.  The veteran is not shown to have any 
deformity in his feet, other than mild pes planus, and there 
is no objective medical evidence of swelling in the feet, 
particularly to the degree the veteran has reported, and 
there is no medical evidence of characteristic callosities.  
Accordingly, the Board finds that the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus must be denied.  

In addition, the potential application of Title 38 of the 
Code of Federal Regulations (2000), in addition to the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) (2000), have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  However, there has been 
no showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent (or any) periods of hospitalization, or otherwise 
renders impracticable the regular schedular standards.  The 
Board recognizes that the veteran experiences pain on use of 
his feet, and that such pain is relieved by resting, 
elevation, and periodic soaking.  Further, the Board 
recognizes that the veteran is required to wear special 
orthotic shoes of limited availability.  However, he has not 
undergone any inpatient treatment, and he is not shown to be 
unable to obtain or retain gainful employment as a result of 
his disability.  In that regard, the Board notes that the 
veteran has recently retired from John Deere, and while his 
duties required that he remain standing for extended periods, 
he was not shown to be unable to perform those duties as a 
result of his pes planus.  

Further, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher disability 
ratings for the veteran's bilateral pes planus on a schedular 
basis.  However, his objectively manifested symptomatology 
has not been found to be of such degree of severity as to 
warrant an evaluation in excess of 10 percent on a schedular 
basis.  Likewise, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 10 percent for his 
bilateral pes planus, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial rating in excess of 10 
percent for the veteran's service-connected bilateral pes 
planus.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.  


REMAND

The veteran presently maintains that he incurred a back and 
bilateral thigh disorder as a result of his service-connected 
bilateral pes planus.  By rating decisions of January and 
February 2000, the veteran's claims were denied on the basis 
that they were found to be not well grounded.  At that time, 
the veteran had been afforded a VA rating examination in 
February 1999, but that examination did not address the 
claims for secondary service connection.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligation of the VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his claimed back and 
bilateral thigh disabilities.  Any such 
treatment records not already of record 
should be obtained and associated with 
the veteran's claims file.  

2.  The veteran should be scheduled to 
undergo VA rating examinations of his 
back and thighs, conducted by the 
appropriate specialists, to evaluate the 
nature, severity, and etiology of the 
claimed back and bilateral thigh 
disorders.  Any and all tests or studies 
deemed necessary should be conducted.  
The veteran's claims file should be made 
available to the examiners for review in 
advance of the scheduled examinations.  
The examiners are requested to identify 
any and all back and/or bilateral thigh 
disorders found to be present, and to 
indicate whether any such disorders are 
the result of the veteran's service-
connected bilateral pes planus or 
otherwise the result of his active 
service.  Any such opinions should be 
rendered only after a full clinical 
examination and a full review of the 
relevant medical evidence contained in 
the veteran's claims file have been 
conducted.  Any conflicting opinions 
contained in the veteran's claims file 
should be reconciled with the examiners' 
findings on clinical examination of the 
veteran.  Complete rationales for all 
opinions expressed should be included in 
the typewritten examination reports.  

3.  Upon completion of the foregoing, the 
RO should ensure that all requirements of 
the Veterans Claims Assistance Act have 
been met, including the duty to assist 
the veteran in the development of 
evidence relevant to his claims.  The RO 
should then adjudicate the issues of 
entitlement to service connection for a 
back disorder and for a bilateral thigh 
disorder, both claimed as secondary to 
the service-connected bilateral pes 
planus, on the basis of all available 
evidence.  If the determinations remain 
unfavorable to the veteran, he and his 
service representative should be provided 
with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 



